CIVIL:
R.C. 6103.02(A) states that a board of county commissioners "shall fix reasonable rates to be charged for water supplied when the source of supply or distributing pipes are owned or operated by the county[.]"  The use of Environmental Protection Agency guidelines governing average anticipated water use is a reasonable basis upon which to calculate tap-in fees.
R.C. 6103.02(A) does not prohibit a board of county commissioners from charging a tap-in fee when the connection to the public water distributing pipes is made via a previously installed service line on private property.